DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Species 1 (1-6, 8-16, 18-20) in the reply filed on 10/26/2022 is acknowledged.
Claims 7, 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species (2), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 224.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 5A, 5B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
First movable portion (inner movable ring, para. [0024]) in claims 1-20.
Second movable portion (outer movable ring, para. [0024]) in claims 1-20.
Driving portion (lifter, para. [0024]) in claims 1-20.
First extending portion (flange portion, para. [0026]) in claims 4-20.
Second extending portion (flange portion, para. [0027]) in claims 4-20.
Stationary member (stationary ring, para. [0024]) in claims 8-10, 18-20.
Third extending portion (flange portion, para. [0025]) in claims 10, 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the first extending portion" and “the second extending portion” in the claim.  There is insufficient antecedent basis for this limitation in the claim; claim 5 which depends on claim 1 introduces these terms. Examiner interprets as dependent on claim 4.
Claim 6 recites the limitation "the first extending portion" and “the second extending portion” in the claim.  There is insufficient antecedent basis for this limitation in the claim; claim 6 which depends on claim 1 introduces these terms. Examiner interprets as dependent on claim 5.
Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the first extending portion" and “the second extending portion” in the claim.  There is insufficient antecedent basis for this limitation in the claim; claim 15 which depends on claim 11 introduces these terms. Examiner interprets as dependent on claim 14.
Claim 16 recites the limitation "the first extending portion" and “the second extending portion” in the claim.  There is insufficient antecedent basis for this limitation in the claim; claim 16 which depends on claim 11 introduces these terms. Examiner interprets as dependent on claim 15.
Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "further comprising a stationary member between the outer circumference of the support portion and an inner circumference of the first movable portion.” in the claim. The stationary member (221, Fig. 3-4) is beyond an inner circumference of the inner movable ring (222, “first movable portion”), and contacts the small diameter portion of the upper plate (211 of 21U “support portion”). Examiner interprets broadly claimed. Appropriate clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160211166 to Yan.
Claim 1: Yan discloses an edge ring comprising: a first movable portion (1238 [movable edge coupling ring], Fig. 18-20) provided along an outer circumference of a support portion (outer 1021 [ESC]) having an upper surface capable of holding a semiconductor substrate thereon (not shown but disclosed, para. [0076]), the first movable portion (1238) being movable in a direction perpendicular to the upper surface (para. [0083]);
a second movable portion (1018 [lifting ring]) provided along an outer circumference of the first movable portion (see fig. 18), the second movable portion (1018) being movable in the direction (para. [0083]); and a driving portion (1060 [pillar]) capable of moving the first movable portion (1238) in the direction by way of the second movable portion (1018).
Claim 3: Yan discloses wherein the driving portion (1060, Fig. 18-20, Yan) is provided outside of the first movable portion (1238), and supports at an upper end thereof the second movable portion (1018).
Claim 4: Yan discloses wherein the first movable portion (1238, Fig. 18-20, Yan) includes a first extending portion (outer extension of 1238) that extends outward from an outer circumference of the first movable portion (1238), and the second movable portion (1018) includes a second extending portion (inner extension of 1018) that extends inward from an inner circumference of the second movable portion (1018, see Fig. 20).
Claim 5: Yan discloses wherein the first extending portion (outer extension of 1238, Fig. 18-20, Yan) extends from an upper end of the first movable portion (upper end of 1238), and the second extending portion (inner extension of 1018) extends from a lower end of the second movable portion (lower end of 1018, see fig. 20).
Claim 6: Yan discloses wherein the first extending portion (outer extension of 1238, Fig. 18-20, Yan) and the second extending portion (inner extension of 1018) are separated from each other (see para. [0083-0084] where an instance of 1238 is lifted by 1210 [pillar] which separates it from 1018) and come into contact with each other when the driving portion (1060) moves the first movable portion (1238) by way of the second movable portion (1018, see fig. 18-20 and para. [0083-0084] where another instance of 1060 lifting 1018 brings it into contact with 1238, and the respective extensions are indirectly contacting each other through another section of the respective bodies, as the two rings are selectively liftable).
Claim 7: (Withdrawn).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan as applied to claims 1, 3-6 above, and further in view of US 20120175063 to Yamawaku.
Claim 2: Yan discloses wherein the first movable portion (1238, Fig. 18-20, Yan) is moved upward in the direction by the driving portion by way of the second portion (1018).
However Yan does not disclose the first movable portion extends lower than a lower end of the second movable portion.
Yamawaku teaches a first portion (25c [block member], Fig. 5A-5E), a second portion (25b [outer focus ring]), wherein the first portion (25c) can have no limitation of shape or size (para. [0082]) for the purpose of contacting plasma to the block member to reduce plasma entering the gap (para. [0082]). Yamawaku also give an example in Fig. 5F where first portion (25c) is disposed lower than a surface of the inner and outer focus ring (see Fig. 5F, para. [0083]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate optimize the shape of the first portion as taught by Yamawaku (with example to be disposed lower than the other ring(s)), with motivation to contact to the block member to reduce plasma entering the gap.
Claim(s) 1, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170213758 to Rice.
Claim 1: Rice discloses an edge ring comprising: a first movable portion (244 [second edge ring], Fig. 2A-2B) provided along an outer circumference of a support portion (outer 229 [electrostatic chuck]) having an upper surface capable of holding a semiconductor substrate (109 [substrate]) thereon, the first movable portion (244) being movable in a direction perpendicular to the upper surface (para. [0037]);
a second movable portion (246 [cover ring]) provided along an outer circumference of the first movable portion (outer 244, see fig. 2B), the second movable portion (246) being movable in the direction (para. [0037]); and a driving portion (248 [push pin]) capable of moving the first movable portion (244) in the direction by way of the second movable portion (246, para. [0037-0038]).
Claim 8: Rice discloses further comprising a stationary member (242 [first edge ring], fig. 2A-2B, Rice) between the outer circumference of the support portion (outer 229) and an inner circumference of the first movable portion (inner 244).
Claim 9: Rice discloses wherein a closed space is necessarily defined by the first movable portion (bottom of 244, Fig. 2B, Rice), the second movable portion (inner circumference of 246), the driving portion (top of 248), and the stationary portion (top of 242), when the first movable portion (244) is moved upward by the driving portion (248) by way of the second movable portion (246).
Claim 10: Rice discloses wherein the stationary portion (242, Fig. 2B, Rice) includes a third extending portion (outer extension of 242) that extends outward from a lower end of the stationary portion (lower end of 242), and the first movable portion (244) is placed on the third extending portion (outer extension of 242). 
Claim(s) 11, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160211166 to Yan.
Claim 11: Yan discloses plasma processing apparatus comprising: a chamber (502 [processing chamber], Fig. 9); a support portion (506 [pedestal]) having an upper surface capable of holding a semiconductor substrate (508 [substrate]) thereon (para. [0058]), the support portion (506) being arranged within the chamber (502); an edge ring (503) including
a first movable portion (1238 [movable edge coupling ring], Fig. 18-20) provided along an outer circumference of a support portion (outer 1021 [ESC]) having an upper surface capable of holding a semiconductor substrate thereon (not shown but disclosed, para. [0076]), the first movable portion (1238) being movable in a direction perpendicular to the upper surface (para. [0083]);
a second movable portion (1018 [lifting ring]) provided along an outer circumference of the first movable portion (see fig. 18), the second movable portion (1018) being movable in the direction (para. [0083]); and a driving portion (1060 [pillar]) capable of moving the first movable portion (1238) in the direction by way of the second movable portion (1018); and an electrode (504 [upper electrode], Fig. 9) to which high-frequency power is to be supplied from a high-frequency power source (510 [RF generating system], para. [0058]).
Claim 13: Yan discloses wherein the driving portion (1060, Fig. 18-20, Yan) is provided outside of the first movable portion (1238), and supports at an upper end thereof the second movable portion (1018).
Claim 14: Yan discloses wherein the first movable portion (1238, Fig. 18-20, Yan) includes a first extending portion (outer extension of 1238) that extends outward from an outer circumference of the first movable portion (1238), and the second movable portion (1018) includes a second extending portion (inner extension of 1018) that extends inward from an inner circumference of the second movable portion (1018, see Fig. 20).
Claim 15: Yan discloses wherein the first extending portion (outer extension of 1238, Fig. 18-20, Yan) extends from an upper end of the first movable portion (upper end of 1238), and the second extending portion (inner extension of 1018) extends from a lower end of the second movable portion (lower end of 1018, see fig. 20).
Claim 16: Yan discloses wherein the first extending portion (outer extension of 1238, Fig. 18-20, Yan) and the second extending portion (inner extension of 1018) are separated from each other (see para. [0083-0084] where an instance of 1238 is lifted by 1210 [pillar] which separates it from 1018) and come into contact with each other when the driving portion (1060) moves the first movable portion (1238) by way of the second movable portion (1018, see fig. 18-20 and para. [0083-0084] where another instance of 1060 lifting 1018 brings it into contact with 1238, and the respective extensions are indirectly contacting each other through another section of the respective bodies, as the two rings are selectively liftable).
Claim 17: (Withdrawn).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan as applied to claims 11, 13-16 above, and further in view of US 20120175063 to Yamawaku.
Claim 12: Yan discloses wherein the first movable portion (1238, Fig. 18-20, Yan) is moved upward in the direction by the driving portion by way of the second portion (1018).
However Yan does not disclose the first movable portion extends lower than a lower end of the second movable portion.
Yamawaku teaches a first portion (25c [block member], Fig. 5A-5E), a second portion (25b [outer focus ring]), wherein the first portion (25c) can have no limitation of shape or size (para. [0082]) for the purpose of contacting plasma to the block member to reduce plasma entering the gap (para. [0082]). Yamawaku also give an example in Fig. 5F where first portion (25c) is disposed lower than a surface of the inner and outer focus ring (see Fig. 5F, para. [0083]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate optimize the shape of the first portion as taught by Yamawaku (with example to be disposed lower than the other ring(s)), with motivation to contact to the block member to reduce plasma entering the gap.
Claim(s) 11, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170213758 to Rice.
Claim 11: Rice discloses plasma processing apparatus comprising: a chamber (100 [process chamber], Fig. 1); a support portion (229 of 111 [substrate support assembly]) having an upper surface capable of holding a semiconductor substrate (109 [substrate]) thereon (para. [0031]), the support portion (229 of 111) being arranged within the chamber (100); an edge ring (242/244/246, Fig. 2A/2B) including a first movable portion (244 [second edge ring], Fig. 2A-2B) provided along an outer circumference of a support portion (outer 229 [electrostatic chuck]) having an upper surface capable of holding a semiconductor substrate (109 [substrate]) thereon, the first movable portion (244) being movable in a direction perpendicular to the upper surface (para. [0037]);
a second movable portion (246 [cover ring]) provided along an outer circumference of the first movable portion (outer 244, see fig. 2B), the second movable portion (246) being movable in the direction (para. [0037]); and a driving portion (248 [push pin]) capable of moving the first movable portion (244) in the direction by way of the second movable portion (246, para. [0037-0038]); and an electrode (110, 112 [coils]) to which high-frequency power is to be supplied from a high-frequency power source (108[ RF power supply], Fig. 1).
Claim 18: Rice discloses further comprising a stationary member (242 [first edge ring], fig. 2A-2B, Rice) between the outer circumference of the support portion (outer 229) and an inner circumference of the first movable portion (inner 244).
Claim 19: Rice discloses wherein a closed space is necessarily defined by the first movable portion (bottom of 244, Fig. 2B, Rice), the second movable portion (inner circumference of 246), the driving portion (top of 248), and the stationary portion (top of 242), when the first movable portion (244) is moved upward by the driving portion (248) by way of the second movable portion (246).
Claim 20: Rice discloses wherein the stationary portion (242, Fig. 2B, Rice) includes a third extending portion (outer extension of 242) that extends outward from a lower end of the stationary portion (lower end of 242), and the first movable portion (244) is placed on the third extending portion (outer extension of 242). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210066052 (Fig. 1-5), assignee; US 20210111007 (Fig. 2-17), US 20210098238 (fig. 5-8), US 20220013339 (Fig. 2-6), US 20200234981 (Fig. 2-3), US 20200303233 (Fig. 7-9), lifter lifts one ring then another ring; US 20210280396 (Fig. 12-14, 19-22), lifter lifts one ring then another ring is lifted by the one ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718